Title: Enclosure: James Innes to Edward Carrington, 30 October 1795
From: Innes, James
To: Carrington, Edward


            
              My Dear Sir,
              Henrico [Va.] Octor 30th 1795
            
            I have bestowed on the confidential communication which you made to me the Evenening before the last, the attention which

it merited. If the Attorney-generalship of the United States were even within my reach, a variety of considerations, too potent in their nature, to be overcome by either my wishes, or ambition, to become a servant of our National Government in so conspicuous an Office, would prevent my acceptance of it. The considerable change, which my affairs must undergo, in removing my residence from hence to Philadelphia, would be attended with expence, and detriment. Besides, the difficulty of sustaining a family in that City, from the extreme enhanced prices of all the Articles, necessary for the maintenance of one, in any kind of Style, or decorum, would very far exceed the amount of the Salary annexed to the office in question; and it would be some time, before I could calculate on any aid to be derived to my slender Finances, from the exercise of my profession, which, probably, might never be considerable: In addition to this, a lameness in my right hand, produced by exposure to the inclemency of the weather, in my late Western tour, which has been of long continuance, and has almost deprived me of the use of it, may possibly constitute a corporal disability to discharge the various, and arduous duties which depend on the exercise of the pen. These different obstacles, which are beyond my controul, and in direct hostility to the warmest wishes of my heart, will constrain me to remain where I am, if ever the opportunity of changing my situation, which you have alluded to, should present itself. The persecution I have undergone, and am still to undergo, in the impending Session of our Legislature, on account of my Mission to Kentucky, must, you are, I am sure, sensible, render my station in the State-Government uncomfortable, and would naturally incline me to wish for the change of a situation which exposes me to the tyranny, and malice, of a certain political Sectary, among us, who hate all those, who do not hate the American Government, and all it’s doings—but in my circumstances, I must brave the storm, or perish in the conflict.
            If the communication, which is the subject of this letter, was made by the permission, or desire of the President, my grateful acknowledgments, are as much due to his goodness, for the honor he intended me, as if it had been actually conferred, and I beg you to profer them accordingly: but if it has proceeded from your anxietude for my welfare, I shall estimate it as an additional mark of that friendship, which I shall ever endeavour

to cultivate with sincerity and affection; and in either event, you will be pleased to accept my thanks, and believe me to be your friend & servant
            
              Jas Innes
            
            
              P.S. You find from the weakness of my hand, I am obliged to have recourse to an Amanuensis; yet, rest assured, that every thing which has passed between us on this subject, shall rest in perfect confidence.
            
          